[f7v1090redacted001.jpg]
  20\F7V1090         Excess Catastrophe Reinsurance Contract   Effective: July
1, 2020      FedNat Insurance Company   Sunrise, Florida   and   Monarch
National Insurance Company   Sunrise, Florida   and   Maison Insurance Company
  Baton Rouge, Louisiana                                                      
                                               _______________________   
  Certain identified information has been omitted from this exhibit because it
is not material and   would be competitively harmful if publicly disclosed.
Redactions are indicated by [***].     
  20\F7V1090         Table of Contents         Article Page    1 Classes of
Business Reinsured 1    2 Commencement and Termination 1    3 Territory 3    4
Exclusions 3    5 Retention and Limit 4    6 Florida Hurricane Catastrophe Fund
5    7 Other Reinsurance 5    8 Reinstatement 5    9 Definitions 6    10 Loss
Occurrence 8    11 Loss Notices and Settlements 8    12 Cash Call 9    13
Salvage and Subrogation 9    14 Reinsurance Premium 9    15 Sanctions 10    16
Late Payments 10    17 Offset 12    18 Severability of Interests and Obligations
12    19 Access to Records 12    20 Liability of the Reinsurer 13    21 Net
Retained Lines (BRMA 32E) 13    22 Errors and Omissions (BRMA 14F) 13    23
Currency (BRMA 12A) 13    24 Taxes (BRMA 50B) 14    25 Federal Excise Tax (BRMA
17D) 14    26 Reserves 14    27 Insolvency 15    28 Arbitration 16    29 Service
of Suit 17    30 Severability (BRMA 72E) 17    31 Governing Law (BRMA 71B) 18   
32 Confidentiality 18    33 Non-Waiver 19    34 Agency Agreement (BRMA 73A) 19
   35 Notices and Contract Execution 19    36 Intermediary 20    Schedule A     
 
[f7v1090redacted003.jpg]
  20\F7V1090   Page 1      Excess Catastrophe Reinsurance Contract   Effective:
July 1, 2020      entered into by and between      FedNat Insurance Company
  Sunrise, Florida   and   Monarch National Insurance Company   Sunrise, Florida
  and   Maison Insurance Company   Baton Rouge, Louisiana    (hereinafter
collectively referred to as the "Company" except   to the extent individually
referred to)      and      The Subscribing Reinsurer(s) Executing the
  Interests and Liabilities Agreement(s)   Attached Hereto   (hereinafter
referred to as the "Reinsurer")            Article 1 - Classes of Business
Reinsured   By this Contract the Reinsurer agrees to reinsure the excess
liability which may accrue to the   Company under its policies in force at the
effective time and date hereof or issued or renewed at   or after that time and
date, and classified by the Company as Property business, including but   not
limited to, Dwelling Fire, Inland Marine, Mobile Home, Commercial and Homeowners
  business (including any business assumed from Citizens Property Insurance
Corporation),   subject to the terms, conditions and limitations set forth
herein and in Schedule A attached   hereto.         Article 2 - Commencement and
Termination   A. This Contract shall become effective at 12:01 a.m., Eastern
Standard Time, July 1, 2020,   with respect to losses arising out of loss
occurrences commencing at or after that time and   date, and shall remain in
force until 12:01 a.m., Eastern Standard Time, July 1, 2021.      B.
Notwithstanding the provisions of paragraph A above, the Company may terminate a
  Subscribing Reinsurer's percentage share in this Contract at any time by
giving written   notice to the Subscribing Reinsurer in the event any of the
following circumstances occur:       1. The Subscribing Reinsurer's
policyholders' surplus (or its equivalent under the   Subscribing Reinsurer's
accounting system) at the inception of this Contract has been   reduced by 20.0%
or more of the amount of surplus (or the applicable equivalent)   12 months
prior to that date; or     
  20\F7V1090   Page 2          2. The Subscribing Reinsurer's policyholders'
surplus (or its equivalent under the   Subscribing Reinsurer's accounting
system) at any time during the term of this   Contract has been reduced by 20.0%
or more of the amount of surplus (or the   applicable equivalent) at the date of
the Subscribing Reinsurer's most recent financial   statement filed with
regulatory authorities and available to the public as of the   inception of this
Contract; or       3. The Subscribing Reinsurer's A.M. Best's rating has been
assigned or downgraded   below A- and/or Standard & Poor's rating has been
assigned or downgraded below   BBB+; or       4. The Subscribing Reinsurer has
become, or has announced its intention to become,   merged with, acquired by or
controlled by any other entity or individual(s) not   controlling the
Subscribing Reinsurer's operations previously; or       5. A State Insurance
Department or other legal authority has ordered the Subscribing   Reinsurer to
cease writing business; or       6. The Subscribing Reinsurer has become
insolvent or has been placed into liquidation,   receivership, supervision,
administration, winding-up or under a scheme of   arrangement, or similar
proceedings (whether voluntary or involuntary) or proceedings   have been
instituted against the Subscribing Reinsurer for the appointment of a
  receiver, liquidator, rehabilitator, supervisor, administrator, conservator or
trustee in   bankruptcy, or other agent known by whatever name, to take
possession of its assets   or control of its operations; or       7. The
Subscribing Reinsurer has reinsured its entire liability under this Contract
without   the Company's prior written consent; or       8. The Subscribing
Reinsurer has ceased assuming new or renewal property or casualty   treaty
reinsurance business; or       9. The Subscribing Reinsurer has hired an
unaffiliated runoff claims manager that is   compensated on a contingent basis
or is otherwise provided with financial incentives   based on the quantum of
claims paid; or       10. The Subscribing Reinsurer has failed to comply with
the funding requirements set forth   in the Reserves Article.      C. The "term
of this Contract" as used herein shall mean the period from 12:01 a.m., Eastern
  Standard Time, July 1, 2020 to 12:01 a.m., Eastern Standard Time, July 1,
2021. However,   if this Contract is terminated, the "term of this Contract" as
used herein shall mean the   period from 12:01 a.m., Eastern Standard Time, July
1, 2020 to the effective time and date   of termination.      D. If this
Contract is terminated or expires while a loss occurrence covered hereunder is
in   progress, the Reinsurer's liability hereunder shall, subject to the other
terms and conditions   of this Contract, be determined as if the entire loss
occurrence had occurred prior to the     
 
[f7v1090redacted005.jpg]
  20\F7V1090   Page 3      termination or expiration of this Contract, provided
that no part of such loss occurrence is   claimed against any renewal or
replacement of this Contract.         Article 3 - Territory   The territorial
limits of this Contract shall be identical with those of the Company's policies.
        Article 4 - Exclusions   A. This Contract does not apply to and
specifically excludes the following:       1. Reinsurance assumed by the Company
under obligatory reinsurance agreements,   except business assumed by the
Company from Citizens Property Insurance   Corporation.       2. Hail damage to
growing or standing crops.       3. Business rated, coded or classified as Flood
insurance or which should have been   rated, coded or classified as such.      
4. Business rated, coded or classified as Mortgage Impairment and Difference in
  Conditions insurance or which should have been rated, coded or classified as
such.       5. Title insurance and all forms of Financial Guarantee, Credit and
Insolvency.       6. Aviation, Ocean Marine, Boiler and Machinery, Fidelity and
Surety, Accident and   Health, Animal Mortality and Workers Compensation and
Employers Liability.       7. Errors and Omissions, Malpractice and any other
type of Professional Liability   insurance.       8. Loss and/or damage and/or
costs and/or expenses arising from seepage and/or   pollution and/or
contamination, other than contamination from smoke. Nevertheless,   this
exclusion does not preclude payment of the cost of removing debris of property
  damaged by a loss otherwise covered hereunder, subject always to a limit of
25.0% of   the Company's property loss under the applicable original policy.   
   9. Loss or liability as excluded under the provisions of the "War Exclusion
Clause"   attached to and forming part of this Contract.       10. Nuclear risks
as defined in the "Nuclear Incident Exclusion Clause - Physical   Damage -
Reinsurance (U.S.A.)" attached to and forming part of this Contract.       11.
Loss or liability excluded by the Pools, Associations and Syndicates Exclusion
Clause   (Catastrophe) attached to and forming part of this Contract and any
assessment or   similar demand for payment related to the FHCF or Citizens
Property Insurance   Corporation.        
  20\F7V1090   Page 4       12. Loss or liability of the Company arising by
contract, operation of law, or otherwise,   from its participation or
membership, whether voluntary or involuntary, in any   insolvency fund.
"Insolvency fund" includes any guaranty fund, insolvency fund, plan,   pool,
association, fund or other arrangement, however denominated, established or
  governed, which provides for any assessment of or payment or assumption by the
  Company of part or all of any claim, debt, charge, fee or other obligation of
an insurer,   or its successors or assigns, which has been declared by any
competent authority to   be insolvent, or which is otherwise deemed unable to
meet any claim, debt, charge,   fee or other obligation in whole or in part.   
   13. Losses in the respect of overhead transmission and distribution lines
other than those   on or within 150 meters (or 500 feet) of the insured
premises.       14. Mold, unless resulting from a peril otherwise covered under
the policy involved.       15. Loss or liability as excluded under the
provisions of the "Terrorism Exclusion" attached   to and forming part of this
Contract.       16. All property loss, damage, destruction, erasure, corruption
or alteration of Electronic   Data from any cause whatsoever (including, but not
limited to, Computer Virus) or loss   of use, reduction in functionality, cost,
expense or whatsoever nature resulting   therefrom, unless resulting from a
peril otherwise covered under the policy involved.       "Electronic Data" as
used herein means facts, concepts and information converted to   a form usable
for communications, interpretation or processing by electronic and
  electromechanical data processing or electronically-controlled equipment and
includes   programs, software and other coded instructions for the processing
and manipulation   of data or the direction and manipulation of such equipment.
      "Computer Virus" as used herein means a set of corrupting, harmful or
otherwise   unauthorized instructions or code, including a set of
maliciously-introduced,   unauthorized instructions or code, that propagate
themselves through a computer   system network of whatsoever nature.      
However, in the event that a peril otherwise covered under the policy results
from any   of the matters described above, this Contract, subject to all other
terms and   conditions, will cover physical damage directly caused by such
listed peril.       17. Loss arising from storms labeled by StormGeo as
Disturbance 25 and Disturbance 26.       18. Losses occurring during the period
from 12:01 a.m., Eastern Standard Time, July 1,   2020 to 12:01 a.m., Eastern
Standard Time, August 1, 2020.         Article 5 - Retention and Limit   A.
First Excess layer: As respects FedNat Insurance Company, the Company shall
retain and   be liable for the first $18,000,000 of ultimate net loss arising
out of each loss occurrence.   As respects Monarch National Insurance Company,
the Company shall retain and be liable   for the first $2,000,000 of ultimate
net loss arising out of each loss occurrence. As respects     
 
[f7v1090redacted007.jpg]
  20\F7V1090   Page 5      Maison Insurance Company, the Company shall retain
and be liable for the first $5,000,000   of ultimate net loss arising out of
each loss occurrence. Any combination of the respective   retentions as respects
each loss occurrence shall be considered the "First Layer   Retention."       As
respects the Second through Fifth excess layers, the Company shall retain and be
liable   for an amount equal to the First Layer Retention, plus the sum of the
"Reinsurer's Per   Occurrence Limit" of all underlying layers.      B. The
Reinsurer shall then be liable, as respects each excess layer, for the amount by
which   such ultimate net loss exceeds the Company's respective retention (as
calculated in   paragraph A above), but the liability of the Reinsurer under
each excess layer shall not   exceed the amount, shown as "Reinsurer's Per
Occurrence Limit" for that excess layer in   Schedule A attached hereto, as
respects any one loss occurrence.      C. Notwithstanding the provisions above,
no claim shall be made hereunder as respects   losses arising out of loss
occurrences commencing during the term of this Contract unless   at least two
risks insured or reinsured by the Company are involved in such loss
  occurrence. For purposes hereof, the Company shall be the sole judge of what
constitutes   "one risk."         Article 6 - Florida Hurricane Catastrophe Fund
  The Company has purchased 90.0% of the FHCF mandatory layer of coverage and
shall be   deemed to inure to the benefit of this Contract. Further, any FHCF
loss reimbursement shall be   deemed to be paid to the Company in accordance
with the FHCF reimbursement contract at the   full payout level set forth
therein and will be deemed not to be reduced by any reduction or   exhaustion of
the FHCF's claims-paying capacity as respects the mandatory FHCF coverage.      
  Article 7 - Other Reinsurance   A. The Company shall be permitted to carry
other reinsurance, recoveries under which shall   inure solely to the benefit of
the Company and be entirely disregarded in applying all of the   provisions of
this Contract.      B. Any loss reimbursement received under FedNat Insurance
Company's Non-Florida Excess   Catastrophe Reinsurance Contract (20\F7V1001),
shall inure to the benefit of this Contract.      C. Any loss reimbursement
received under FedNat Insurance Company's FHCF Supplement   Layer Reinsurance
Contract (20\F7V1085), which shall be deemed to be placed at 2.35%,   shall be
deemed to inure to the benefit of this Contract.         Article 8 -
Reinstatement   A. In the event all or any portion of the reinsurance under any
excess layer of reinsurance   coverage provided by this Contract is exhausted by
ultimate net loss, the amount so   exhausted shall be reinstated immediately
from the time the loss occurrence commences     
  20\F7V1090   Page 6      hereon. For each amount so reinstated the Company
agrees to pay additional premium   equal to the product of the following:      
1. The percentage of the occurrence limit for the excess layer reinstated (based
on the   ultimate net loss paid by the Reinsurer under that excess layer); times
      2. The earned reinsurance premium for the excess layer reinstated for the
term of this   Contract (exclusive of reinstatement premium).      B. Whenever
the Company requests payment by the Reinsurer of any ultimate net loss under
  any excess layer hereunder, the Company shall submit a statement to the
Reinsurer of   reinstatement premium due the Reinsurer for that excess layer. If
the earned reinsurance   premium for any excess layer for the term of this
Contract has not been finally determined   as of the date of any such statement,
the calculation of reinstatement premium due for that   excess layer shall be
based on the amount, shown as "Annual Deposit Premium" for that   excess layer
in Schedule A attached hereto, and shall be readjusted when the earned
  reinsurance premium for that excess layer for the term of this Contract has
been finally   determined. Any reinstatement premium shown to be due the
Reinsurer for any excess   layer as reflected by any such statement (less prior
payments, if any, for that excess layer)   shall be payable by the Company
concurrently with payment by the Reinsurer of the   requested ultimate net loss
for that excess layer. Any return reinstatement premium shown   to be due the
Company shall be remitted by the Reinsurer as promptly as possible after
  receipt and verification of the Company's statement.      C. Notwithstanding
anything stated herein, the liability of the Reinsurer for ultimate net loss
  under any excess layer of reinsurance coverage provided by this Contract shall
not exceed   either of the following:       1. The amount, shown as "Reinsurer's
Per Occurrence Limit" for that excess layer in   Schedule A attached hereto, as
respects loss or losses arising out of any one loss   occurrence; or       2.
The amount, shown as "Reinsurer's Term Limit" for that excess layer in Schedule
A   attached hereto, in all during the term of this Contract.         Article 9
- Definitions   A. "Loss adjustment expense," regardless of how such expenses
are classified for statutory   reporting purposes, as used in this Contract
shall mean all costs and expenses allocable to   a specific claim that are
incurred by the Company in the investigation, appraisal,   adjustment,
settlement, litigation, defense or appeal of a specific claim, including court
  costs and costs of supersedeas and appeal bonds, and including a) pre-judgment
interest,   unless included as part of the award or judgment; b) post-judgment
interest; c) legal   expenses and costs incurred in connection with coverage
questions and legal actions   connected thereto, including Declaratory Judgment
Expense; and d) expenses and a pro   rata share of salaries of the Company field
employees, and expenses of other Company   employees who have been temporarily
diverted from their normal and customary duties and   assigned to the field
adjustment of losses covered by this Contract.        
 
[f7v1090redacted009.jpg]
  20\F7V1090   Page 7       Loss adjustment expense as defined above does not
include unallocated loss adjustment   expense. Unallocated loss adjustment
expense includes, but is not limited to, salaries and   expenses of employees,
other than in (d) above, and office and other overhead expenses.      B. "Loss
in excess of policy limits" and "extra contractual obligations" as used in this
Contract   shall mean:       1. "Loss in excess of policy limits" shall mean
90.0% of any amount paid or payable by   the Company in excess of its policy
limits, but otherwise within the terms of its policy,   such loss in excess of
the Company's policy limits having been incurred because of,   but not limited
to, failure by the Company to settle within the policy limits or by reason   of
the Company's alleged or actual negligence, fraud or bad faith in rejecting an
offer   of settlement or in the preparation of the defense or in the trial of an
action against its   insured or reinsured or in the preparation or prosecution
of an appeal consequent   upon such an action. Any loss in excess of policy
limits that is made in connection   with this Contract shall not exceed 25.0% of
the actual catastrophe loss.       2. "Extra contractual obligations" shall mean
90.0% of any punitive, exemplary,   compensatory or consequential damages paid
or payable by the Company, not   covered by any other provision of this Contract
and which arise from the handling of   any claim on business subject to this
Contract, such liabilities arising because of, but   not limited to, failure by
the Company to settle within the policy limits or by reason of   the Company's
alleged or actual negligence, fraud or bad faith in rejecting an offer of
  settlement or in the preparation of the defense or in the trial of an action
against its   insured or reinsured or in the preparation or prosecution of an
appeal consequent   upon such an action. An extra contractual obligation shall
be deemed, in all   circumstances, to have occurred on the same date as the loss
covered or alleged to   be covered under the policy. Any extra contractual
obligations that are made in   connection with this Contract shall not exceed
25.0% of the actual catastrophe loss.       Notwithstanding anything stated
herein, this Contract shall not apply to any loss in excess   of policy limits
or any extra contractual obligation incurred by the Company as a result of   any
fraudulent and/or criminal act by any officer or director of the Company acting
  individually or collectively or in collusion with any individual or
corporation or any other   organization or party involved in the presentation,
defense or settlement of any claim   covered hereunder.      C. "Policies" as
used in this Contract shall mean all policies, contracts and binders of
  insurance or reinsurance.      D. "Ultimate net loss" as used in this Contract
shall mean the sum or sums (including loss in   excess of policy limits, extra
contractual obligations and loss adjustment expense, as   defined herein) paid
or payable by the Company in settlement of claims and in satisfaction   of
judgments rendered on account of such claims, after deduction of all salvage,
all   recoveries and all claims on inuring insurance or reinsurance, whether
collectible or not.   Nothing herein shall be construed to mean that losses
under this Contract are not   recoverable until the Company's ultimate net loss
has been ascertained.           
  20\F7V1090   Page 8      Article 10 - Loss Occurrence   A. The term "loss
occurrence" shall mean all individual losses sustained by the Company
  occurring during any period (a) from and after 12:00 a.m. Eastern Standard
Time on the   date a watch, warning, advisory, or other bulletin (whether for
wind, flood or otherwise) for   such named storm is first issued by the National
Hurricane Center ("NHC") or its successor   or any other division of the
National Weather Service ("NWS"), (b) continuing for a time   period thereafter
during which such named storm continues, regardless of its category   rating or
lack thereof and regardless of whether the watch, warning, or advisory or other
  bulletin remains in effect for such named storm and (c) ending 96 hours
following the   issuance of the last watch, warning or advisory or other
bulletin for such named storm or   related to such named storm by the NHC or its
successor or any other division of the NWS.   "Named storm" shall mean any storm
or storm system that has been declared by the NHC   or its successor or any
other division of the NWS to be a named storm at any time, which   may include,
by way of example and not limitation, hurricane, wind, gusts, typhoon, tropical
  storm, hail, rain, tornados, cyclones, ensuing flood, storm surge, water
damage, fire   following, sprinkler leakage, riots, vandalism, and collapse, and
all losses and perils   (including, by way of example and not limitation, those
mentioned previously in this   sentence) in each case arising out of, caused by,
occurring during, occasioned by or   resulting from such storm or storm system,
including by way of example and not limitation   the merging of one or more
separate storm(s) or storm system(s) into a combined storm   surge event.
However, the named storm need not be limited to one state or province or
  states or provinces contiguous thereto.      B. For all loss occurrences
hereunder, the Company may choose the date and time when any   such period of
consecutive hours commences, provided that no period commences earlier   than
the date and time of the occurrence of the first recorded individual loss
sustained by   the Company arising out of that disaster, accident, or loss or
series of disasters, accidents,   or losses. Only one such period of consecutive
hours (as set forth therein) shall apply with   respect to one event, regardless
of the duration of the event.      C. It is understood that losses arising from
a combination of two or more perils as a result of   the same event may be
considered as having arisen from one loss occurrence.   Notwithstanding the
foregoing, the hourly limitations as stated above shall not be exceeded   as
respects the applicable perils, and no single loss occurrence shall encompass a
time   period greater than the period set forth in paragraph A above.      
  Article 11 - Loss Notices and Settlements   A. Whenever losses sustained by
the Company are reserved by the Company for an amount   greater than 50.0% of
the Company's respective retention under any excess layer   hereunder and/or
appear likely to result in a claim under such excess layer, the Company   shall
notify the Subscribing Reinsurers under that excess layer and shall provide
updates   related to development of such losses. The Reinsurer shall have the
right to participate in   the adjustment of such losses at its own expense.   
  B. All loss settlements made by the Company, provided they are within the
terms of this   Contract and the terms of the original policy (with the
exception of loss in excess of policy   limits or extra contractual obligations
coverage, if any, under this Contract), shall be binding     
 
[f7v1090redacted011.jpg]
  20\F7V1090   Page 9      upon the Reinsurer, and the Reinsurer agrees to pay
all amounts for which it may be liable   upon receipt of reasonable evidence of
the amount paid by the Company.         Article 12 - Cash Call   Notwithstanding
the provisions of the Loss Notices and Settlements Article, upon the request of
  the Company, the Reinsurer shall pay any amount with regard to a loss
settlement or   settlements that are scheduled to be made (including any
payments projected to be made)   within the next 20 days by the Company, subject
to receipt by the Reinsurer of a satisfactory   proof of loss. Such agreed
payment shall be made within 10 days from the date the demand for   payment was
transmitted to the Reinsurer.         Article 13 - Salvage and Subrogation   The
Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by   the Company, less the actual cost, excluding salaries of
officials and employees of the   Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making   such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage   thereon shall always
be used to reimburse the excess carriers in the reverse order of their
  priority according to their participation before being used in any way to
reimburse the Company   for its primary loss. The Company hereby agrees to
enforce its rights to salvage or subrogation   relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all   claims arising
out of such rights, if, in the Company's opinion, it is economically reasonable
to   do so.         Article 14 - Reinsurance Premium   A. As premium for each
excess layer of reinsurance coverage provided by this Contract, the   Company
shall pay the Reinsurer a premium equal to the product of the following (or a
pro   rata portion thereof in the event the term of this Contract is less than
12 months), subject to   a minimum premium of the amount, shown as "Minimum
Premium" for that excess layer in   Schedule A attached hereto (or a pro rata
portion thereof in the event the term of this   Contract is less than 12
months):       1. The amount, shown as "Annual Deposit Premium" for that excess
layer in Schedule A   attached hereto; times       2. The percentage calculated
by dividing (a) the actual Probable Maximum Loss ("PML")   determined by the
Company's wind insurance in force on September 30, 2020, by   (b) the original
PML of $891,356,560.       However, if the difference between the amount, shown
as "Annual Deposit Premium" for   that excess layer in Schedule A attached
hereto, and the premium calculated in   accordance with this paragraph A for the
excess layer is less than a 5.0% increase or   decrease, the premium due the
Reinsurer shall equal the amount, shown as "Annual   Deposit Premium" for that
excess layer in Schedule A attached hereto.        
  20\F7V1090   Page 10      B. The Company's PML shall be derived by averaging
the applicable data for the 20-year and   100-year return period produced by
Applied Insurance Research (AIR) Touchstone v7.3   and Risk Management Solutions
(RMS) RiskLink v18.1 catastrophe modeling software, in   the long-term
perspective, including secondary uncertainty and loss amplification, but
  excluding storm surge. It is understood that the calculation of the actual PML
shall be   based on the amount, shown as "Reinsurer's Per Occurrence Limit" for
that excess layer in   Schedule A attached hereto.       For informational
purposes, to follow is the estimated PML based on the estimated 9-30-   2020
PML:      Software 20-Year PML 100-Year PML Average 20 & 100   AIR v7.3
$508,283,950 $1,480,082,582 $994,183,266   RMS v18.1 $440,573,521 $1,136,486,187
$788,529,854      Estimated PML at 9-30-2020 (average AIR & RMS): $891,356,560
     C. The Company shall pay the Reinsurer an annual deposit premium for each
excess layer of   the amount, shown as "Annual Deposit Premium" for that excess
layer in Schedule A   attached hereto, in four equal installments of the amount,
shown as "Deposit Premium   Installment" for that excess layer in Schedule A
attached hereto, on July 1 and October 1 of   2020, and on January 1 and April 1
of 2021. However, in the event this Contract is   terminated, there shall be no
deposit premium installments due after the effective date of   termination.   
  D. On or before June 30, 2021, the Company shall provide a report to the
Reinsurer setting   forth the premium due hereunder for each excess layer for
the term of this Contract,   computed in accordance with paragraph A above, and
any additional premium due the   Reinsurer or return premium due the Company for
each such excess layer shall be remitted   promptly.         Article 15 -
Sanctions   Neither the Company nor any Subscribing Reinsurer shall be liable
for premium or loss under   this Contract if it would result in a violation of
any mandatory sanction, prohibition or restriction   under United Nations
resolutions or the trade or economic sanctions, laws or regulations of the
  European Union, United Kingdom or United States of America that are applicable
to either party.         Article 16 - Late Payments   A. The provisions of this
Article shall not be implemented unless specifically invoked, in   writing, by
one of the parties to this Contract.      B. In the event any premium, loss or
other payment due either party is not received by the   intermediary named in
the Intermediary Article (hereinafter referred to as the   "Intermediary") by
the payment due date, the party to whom payment is due may, by   notifying the
Intermediary in writing, require the debtor party to pay, and the debtor party
    
 
[f7v1090redacted013.jpg]
  20\F7V1090   Page 11      agrees to pay, an interest charge on the amount past
due calculated for each such payment   on the last business day of each month as
follows:       1. The number of full days which have expired since the due date
or the last monthly   calculation, whichever the lesser; times       2. 1/365ths
of the six-month United States Treasury Bill rate as quoted in The Wall Street
  Journal on the first business day of the month for which the calculation is
made; times       3. The amount past due, including accrued interest.       It
is agreed that interest shall accumulate until payment of the original amount
due plus   interest charges have been received by the Intermediary.      C. The
establishment of the due date shall, for purposes of this Article, be determined
as   follows:       1. As respects the payment of routine deposits and premiums
due the Reinsurer, the due   date shall be as provided for in the applicable
section of this Contract. In the event a   due date is not specifically stated
for a given payment, it shall be deemed due 30 days   after the date of
transmittal by the Intermediary of the initial billing for each such   payment.
      2. Any claim or loss payment due the Company hereunder shall be deemed due
10 days   after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such   loss or claim payment is not received within the 10 days,
interest will accrue on the   payment or amount overdue in accordance with
paragraph B above, from the date the   proof of loss or demand for payment was
transmitted to the Reinsurer.       3. As respects a "cash call" made in
accordance with the Cash Call Article, payment   shall be deemed due 10 days
after the demand for payment is transmitted to the   Reinsurer. If such loss or
claim payment is not received within the 10 days, interest   shall accrue on the
payment or amount overdue in accordance with paragraph B   above, from the date
the demand for payment was transmitted to the Reinsurer.       4. As respects
any payment, adjustment or return due either party not otherwise   provided for
in subparagraphs 1, 2, and 3 of this paragraph C, the due date shall be as
  provided for in the applicable section of this Contract. In the event a due
date is not   specifically stated for a given payment, it shall be deemed due 10
days following   transmittal of written notification that the provisions of this
Article have been invoked.       For purposes of interest calculations only,
amounts due hereunder shall be deemed paid   upon receipt by the Intermediary.
     D. Nothing herein shall be construed as limiting or prohibiting a
Subscribing Reinsurer from   contesting the validity of any claim, or from
participating in the defense of any claim or suit,   or prohibiting either party
from contesting the validity of any payment or from initiating any   arbitration
or other proceeding in accordance with the provisions of this Contract. If the
  debtor party prevails in an arbitration or other proceeding, then any interest
charges due   hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such     
  20\F7V1090   Page 12      proceeding, then the interest charge on the amount
determined to be due hereunder shall   be calculated in accordance with the
provisions set forth above unless otherwise   determined by such proceedings. If
a debtor party advances payment of any amount it is   contesting, and proves to
be correct in its contestation, either in whole or in part, the other   party
shall reimburse the debtor party for any such excess payment made plus interest
on   the excess amount calculated in accordance with this Article.      E.
Interest charges arising out of the application of this Article that are $1,000
or less from any   party shall be waived unless there is a pattern of late
payments consisting of three or more   items over the course of any 12-month
period.         Article 17 - Offset   The Company and the Reinsurer may offset
any balance or amount due from one party to the   other under this Contract. The
provisions of this Article shall not be affected by the insolvency   of either
party.         Article 18 - Severability of Interests and Obligations   The
rights, duties and obligations set forth below shall apply as if this Contract
were a separate   contract between the Subscribing Reinsurers and each named
reinsured company:      A. Balances payable by any Subscribing Reinsurer to or
from any reinsured party under the   Contract shall not serve to offset any
balances recoverable to, or from, any other reinsured   party to the Contract
and balances payable shall be separated by named reinsured   company and paid
directly to the appropriate named reinsured company's bank account.      B.
Balances recoverable by any Subscribing Reinsurer to or from any reinsured party
under   the Contract shall not serve to offset any balances payable to, or from,
any other reinsured   party to the Contract.      C. Reports and remittances
made to the Reinsurer in accordance with the applicable articles   of the
Contract are to be in sufficient detail to identify both the Reinsurer's loss
obligations   due to each named reinsured company and each named reinsured
company's premium   remittance under the report.      D. In the event of the
insolvency of any of the parties to the Contract, offset shall be only   allowed
in accordance with the laws of the insolvent party's state of domicile.      E.
Nothing in this Article shall be construed to provide a separate retention,
Reinsurer's limit of   liability any one loss occurrence or Reinsurer's annual
limit of liability for each named   reinsured company.         Article 19 -
Access to Records   The Reinsurer or its designated representatives shall have
access at any reasonable time to all   records of the Company which pertain in
any way to this reinsurance, provided the Reinsurer     
 
[f7v1090redacted015.jpg]
  20\F7V1090   Page 13      gives the Company at least 15 days prior notice of
request for such access. However, a   Subscribing Reinsurer or its designated
representatives shall not have any right of access to the   records of the
Company if it is not current in all undisputed payments due the Company.
  "Undisputed" as used herein shall mean any amount that the Subscribing
Reinsurer has not   contested in writing to the Company specifying the reason(s)
why the payments are disputed.         Article 20 - Liability of the Reinsurer
  A. The liability of the Reinsurer shall follow that of the Company in every
case and be subject   in all respects to all the general and specific
stipulations, clauses, waivers and modifications   of the Company's policies and
any endorsements thereon. However, in no event shall this   be construed in any
way to provide coverage outside the terms and conditions set forth in   this
Contract.      B. Nothing herein shall in any manner create any obligations or
establish any rights against   the Reinsurer in favor of any third party or any
persons not parties to this Contract.         Article 21 - Net Retained Lines
(BRMA 32E)   A. This Contract applies only to that portion of any policy which
the Company retains net for its   own account (prior to deduction of any
underlying reinsurance specifically permitted in this   Contract), and in
calculating the amount of any loss hereunder and also in computing the   amount
or amounts in excess of which this Contract attaches, only loss or losses in
respect   of that portion of any policy which the Company retains net for its
own account shall be   included.      B. The amount of the Reinsurer's liability
hereunder in respect of any loss or losses shall not   be increased by reason of
the inability of the Company to collect from any other   reinsurer(s), whether
specific or general, any amounts which may have become due from   such
reinsurer(s), whether such inability arises from the insolvency of such other
  reinsurer(s) or otherwise.         Article 22 - Errors and Omissions (BRMA
14F)   Inadvertent delays, errors or omissions made in connection with this
Contract or any transaction   hereunder shall not relieve either party from any
liability which would have attached had such   delay, error or omission not
occurred, provided always that such error or omission is rectified as   soon as
possible after discovery.         Article 23 - Currency (BRMA 12A)   A. Whenever
the word "Dollars" or the "$" sign appears in this Contract, they shall be
  construed to mean United States Dollars and all transactions under this
Contract shall be in   United States Dollars.        
  20\F7V1090   Page 14      B. Amounts paid or received by the Company in any
other currency shall be converted to   United States Dollars at the rate of
exchange at the date such transaction is entered on the   books of the Company.
        Article 24 - Taxes (BRMA 50B)   In consideration of the terms under
which this Contract is issued, the Company will not claim a   deduction in
respect of the premium hereon when making tax returns, other than income or
  profits tax returns, to any state or territory of the United States of America
or the District of   Columbia.         Article 25 - Federal Excise Tax (BRMA
17D)   A. The Reinsurer has agreed to allow for the purpose of paying the
Federal Excise Tax the   applicable percentage of the premium payable hereon (as
imposed under Section 4371 of   the Internal Revenue Code) to the extent such
premium is subject to the Federal Excise   Tax.      B. In the event of any
return of premium becoming due hereunder the Reinsurer will deduct   the
applicable percentage from the return premium payable hereon and the Company or
its   agent should take steps to recover the tax from the United States
Government.         Article 26 - Reserves   A. The Reinsurer agrees to fund its
share of amounts, including but not limited to, the   Company's ceded unearned
premium and outstanding loss and loss adjustment expense   reserves (including
all case reserves plus any reasonable amount estimated to be   unreported from
known loss occurrences) (hereinafter referred to as "Reinsurer's   Obligations")
by:       1. Clean, irrevocable and unconditional letters of credit issued and
confirmed, if   confirmation is required by the insurance regulatory authorities
involved, by a bank or   banks meeting the NAIC Securities Valuation Office
credit standards for issuers of   letters of credit and acceptable to said
insurance regulatory authorities; and/or       2. Escrow accounts for the
benefit of the Company; and/or       3. Cash advances;       if the Reinsurer:
      1. Is unauthorized in any state of the United States of America or the
District of Columbia   having jurisdiction over the Company and if, without such
funding, a penalty would   accrue to the Company on any financial statement it
is required to file with the   insurance regulatory authorities involved; or   
    
 
[f7v1090redacted017.jpg]
  20\F7V1090   Page 15       2. Has an A.M. Best Company's rating equal to or
below B++ at the inception of this   Contract.       The Reinsurer, at its sole
option, may fund in other than cash if its method and form of   funding are
acceptable to the insurance regulatory authorities involved.      B. With regard
to funding in whole or in part by letters of credit, it is agreed that each
letter of   credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued   for a term of at least one year and will
include an "evergreen clause," which automatically   extends the term for at
least one additional year at each expiration date unless written   notice of
non-renewal is given to the Company not less than 30 days prior to said
expiration   date. The Company and the Reinsurer further agree, notwithstanding
anything to the   contrary in this Contract, that said letters of credit may be
drawn upon by the Company or   its successors in interest at any time, without
diminution because of the insolvency of the   Company or the Reinsurer, but only
for one or more of the following purposes:       1. To reimburse itself for the
Reinsurer's share of unearned premiums returned to   insureds on account of
policy cancellations, unless paid in cash by the Reinsurer;       2. To
reimburse itself for the Reinsurer's share of losses and/or loss adjustment
expense   paid under the terms of policies reinsured hereunder, unless paid in
cash by the   Reinsurer;       3. To reimburse itself for the Reinsurer's share
of any other amounts claimed to be due   hereunder, unless paid in cash by the
Reinsurer;       4. To fund a cash account in an amount equal to the Reinsurer's
share of amounts,   including but not limited to, the Reinsurer's Obligations as
set forth above, funded by   means of a letter of credit which is under
non-renewal notice, if said letter of credit has   not been renewed or replaced
by the Reinsurer 10 days prior to its expiration date;       5. To refund to the
Reinsurer any sum in excess of the actual amount required to fund   the
Reinsurer's share of amounts, including but not limited to, the Reinsurer's
  Obligations as set forth above, if so requested by the Reinsurer.       In the
event the amount drawn by the Company on any letter of credit is in excess of
the   actual amount required for B(1), B(2) or B(4), or in the case of B(3), the
actual amount   determined to be due, the Company shall promptly return to the
Reinsurer the excess   amount so drawn.         Article 27 - Insolvency   A. In
the event of the insolvency of the Company, this reinsurance shall be payable
directly to   the Company or to its liquidator, receiver, conservator or
statutory successor on the basis of   the liability of the Company without
diminution because of the insolvency of the Company or   because the liquidator,
receiver, conservator or statutory successor of the Company has   failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver,   conservator or statutory successor of the Company shall give written
notice to the   Reinsurer of the pendency of a claim against the Company
indicating the policy or bond     
  20\F7V1090   Page 16      reinsured which claim would involve a possible
liability on the part of the Reinsurer within a   reasonable time after such
claim is filed in the conservation or liquidation proceeding or in   the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate   such claim and interpose, at its own expense, in the proceeding
where such claim is to be   adjudicated, any defense or defenses that it may
deem available to the Company or its   liquidator, receiver, conservator or
statutory successor. The expense thus incurred by the   Reinsurer shall be
chargeable, subject to the approval of the Court, against the Company   as part
of the expense of conservation or liquidation to the extent of a pro rata share
of the   benefit which may accrue to the Company solely as a result of the
defense undertaken by   the Reinsurer.      B. Where two or more Subscribing
Reinsurers are involved in the same claim and a majority in   interest elect to
interpose defense to such claim, the expense shall be apportioned in
  accordance with the terms of this Contract as though such expense had been
incurred by   the Company.      C. It is further understood and agreed that, in
the event of the insolvency of the Company, the   reinsurance under this
Contract shall be payable directly by the Reinsurer to the Company   or to its
liquidator, receiver or statutory successor, except as provided by Section
4118(a) of   the New York Insurance Law or except (1) where this Contract
specifically provides another   payee of such reinsurance in the event of the
insolvency of the Company or (2) where the   Reinsurer with the consent of the
direct insured or insureds has assumed such policy   obligations of the Company
as direct obligations of the Reinsurer to the payees under such   policies and
in substitution for the obligations of the Company to such payees.      
  Article 28 - Arbitration   A. As a condition precedent to any right of action
hereunder, in the event of any dispute or   difference of opinion hereafter
arising with respect to this Contract, it is hereby mutually   agreed that such
dispute or difference of opinion shall be submitted to arbitration. One
  Arbiter shall be chosen by the Company, the other by the Reinsurer, and an
Umpire shall   be chosen by the two Arbiters before they enter upon arbitration,
all of whom shall be active   or retired disinterested executive officers of
insurance or reinsurance companies or Lloyd's   London Underwriters. In the
event that either party should fail to choose an Arbiter within   30 days
following a written request by the other party to do so, the requesting party
may   choose two Arbiters who shall in turn choose an Umpire before entering
upon arbitration. If   the two Arbiters fail to agree upon the selection of an
Umpire within 30 days following their   appointment, each Arbiter shall nominate
three candidates within 10 days thereafter, two of   whom the other shall
decline, and the decision shall be made by drawing lots.      B. Each party
shall present its case to the Arbiters within 30 days following the date of
  appointment of the Umpire. The Arbiters shall consider this Contract as an
honorable   engagement rather than merely as a legal obligation and they are
relieved of all judicial   formalities and may abstain from following the strict
rules of law. The decision of the   Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the   Umpire and the decision
of the majority shall be final and binding upon both parties.   Judgment upon
the final decision of the Arbiters may be entered in any court of competent
  jurisdiction. Notwithstanding anything in this Contract, the Arbiters shall
not be permitted to   award special or punitive damages.     
 
[f7v1090redacted019.jpg]
  20\F7V1090   Page 17         C. If more than one Subscribing Reinsurer is
involved in the same dispute, all such   Subscribing Reinsurers shall, at the
option of the Company, constitute and act as one party   for purposes of this
Article and communications shall be made by the Company to each of   the
Subscribing Reinsurers constituting one party, provided, however, that nothing
herein   shall impair the rights of such Subscribing Reinsurers to assert
several, rather than joint,   defenses or claims, nor be construed as changing
the liability of the Subscribing Reinsurers   participating under the terms of
this Contract from several to joint.      D. Each party shall bear the expense
of its own Arbiter, and shall jointly and equally bear with   the other the
expense of the Umpire and of the arbitration. In the event that the two
  Arbiters are chosen by one party, as above provided, the expense of the
Arbiters, the   Umpire and the arbitration shall be equally divided between the
two parties.      E. Any arbitration proceedings shall take place at a location
mutually agreed upon by the   parties to this Contract, but notwithstanding the
location of the arbitration, all proceedings   pursuant hereto shall be governed
by the law of the state in which the Company has its   principal office.      
  Article 29 - Service of Suit   (Applicable if the Reinsurer is not domiciled
in the United States of America, and/or is not   authorized in any State,
Territory or District of the United States where authorization is required   by
insurance regulatory authorities)      A. This Article shall not be read to
conflict with or override the obligations of the parties to   arbitrate their
disputes as provided for in the Arbitration Article. It is agreed that in the
event   the Reinsurer fails to pay any amount claimed to be due hereunder, the
Reinsurer, at the   request of the Company, will submit to the jurisdiction of a
court of competent jurisdiction   within the United States. Nothing in this
Article constitutes or should be understood to   constitute a waiver of the
Reinsurer's rights to commence an action in any court of   competent
jurisdiction in the United States, to remove an action to a United States
District   Court, or to seek a transfer of a case to another court as permitted
by the laws of the United   States or of any state in the United States.      B.
Further, pursuant to any statute of any state, territory or district of the
United States which   makes provision therefor, the Reinsurer hereby designates
the party named in its Interests   and Liabilities Agreement, or if no party is
named therein, the Superintendent,   Commissioner or Director of Insurance or
other officer specified for that purpose in the   statute, or his successor or
successors in office, as its true and lawful attorney upon whom   may be served
any lawful process in any action, suit or proceeding instituted by or on
  behalf of the Company or any beneficiary hereunder arising out of this
Contract.         Article 30 - Severability (BRMA 72E)   If any provision of
this Contract shall be rendered illegal or unenforceable by the laws,
  regulations or public policy of any state, such provision shall be considered
void in such state,     
  20\F7V1090   Page 18      but this shall not affect the validity or
enforceability of any other provision of this Contract or the   enforceability
of such provision in any other jurisdiction.         Article 31 - Governing Law
(BRMA 71B)   This Contract shall be governed by and construed in accordance with
the laws of the State of   Florida.         Article 32 - Confidentiality   A.
The Reinsurer hereby acknowledges that the documents, information and data
provided to   it by the Company, whether directly or through an authorized
agent, in connection with the   placement and execution of this Contract,
including all information obtained through any   audits and any claims
information between the Company and the Reinsurer, and any   submission or other
materials relating to any renewal (hereinafter referred to as   "Confidential
Information") are proprietary and confidential to the Company.      B. Except as
provided for in paragraph C below, the Reinsurer shall not disclose any
  Confidential Information to any third parties, including but not limited to
the Reinsurer's   subsidiaries and affiliates, other insurance companies and
their subsidiaries and affiliates,   underwriting agencies, research
organizations, any unaffiliated entity engaged in modeling   insurance or
reinsurance data, and statistical rating organizations.      C. Confidential
Information may be used by the Reinsurer only in connection with the
  performance of its obligations or enforcement of its rights under this
Contract and will only   be disclosed when required by (1) retrocessionaires
subject to the business ceded to this   Contract, (2) regulators performing an
audit of the Reinsurer's records and/or financial   condition, (3) external
auditors performing an audit of the Reinsurer's records in the normal   course
of business, or (4) the Reinsurer's legal counsel; provided that the Reinsurer
  advises such parties of the confidential nature of the Confidential
Information and their   obligation to maintain its confidentiality. The Company
may require that any third-party   representatives of the Reinsurer agree, in
writing, to be bound by this Confidentiality Article   or by a separate written
confidentiality agreement, containing terms no less stringent than   those set
forth in this Article. If a third-party representative of the Reinsurer is not
bound, in   writing, by this Confidentiality Article or by a separate written
confidentiality agreement, the   Reinsurer shall be responsible for any breach
of this provision by such third-party   representative of the Reinsurer.      D.
Notwithstanding the above, in the event that the Reinsurer is required by court
order, other   legal process or any regulatory authority to release or disclose
any or all of the Confidential   Information, the Reinsurer agrees to provide
the Company with written notice of same at   least 10 days prior to such release
or disclosure, to the extent legally permissible, and to   use its best efforts
to assist the Company in maintaining the confidentiality provided for in   this
Article.      E. Any disclosure of Non-Public Personally Identifiable
Information shall comply with all state   and federal statutes and regulations
governing the disclosure of Non-Public Personally   Identifiable Information.
"Non-Public Personally Identifiable Information" shall be defined as     
 
[f7v1090redacted021.jpg]
  20\F7V1090   Page 19      this term or a similar term is defined in any
applicable state, provincial, territory, or federal   law. Disclosing or using
this information for any purpose not authorized by applicable law is   expressly
forbidden without the prior consent of the Company.      F. The parties agree
that any information subject to privilege, including the attorney-client
  privilege or attorney work product doctrine (collectively "Privilege") shall
not be disclosed to   the Reinsurer until, in the Company's opinion, such
Privilege is deemed to be waived or   otherwise compromised by virtue of its
disclosure pursuant to this Contract. Furthermore,   the Reinsurer shall not
assert that any Privilege otherwise applicable to the Confidential   Information
has been waived or otherwise compromised by virtue of its disclosure pursuant
  to this Contract.      G. The provisions of this Article shall extend to the
officers, directors and employees of the   Reinsurer and its affiliates, and
shall be binding upon their successors and assigns.         Article 33 -
Non-Waiver   The failure of the Company or Reinsurer to insist on compliance
with this Contract or to exercise   any right, remedy or option hereunder shall
not: (1) constitute a waiver of any rights contained   in this Contract, (2)
prevent the Company or Reinsurer from thereafter demanding full and   complete
compliance, (3) prevent the Company or Reinsurer from exercising such remedy in
  the future, nor (4) affect the validity of this Contract or any part thereof.
        Article 34 - Agency Agreement (BRMA 73A)   If more than one reinsured
company is named as a party to this Contract, the first named   company shall be
deemed the agent of the other reinsured companies for purposes of sending   or
receiving notices required by the terms and conditions of this Contract, and for
purposes of   remitting or receiving any monies due any party.         Article
35 - Notices and Contract Execution   A. Whenever a notice, statement, report or
any other written communication is required by this   Contract, unless otherwise
specified, such notice, statement, report or other written   communication may
be transmitted by certified or registered mail, nationally or   internationally
recognized express delivery service, personal delivery, electronic mail, or
  facsimile. With the exception of notices of termination, first class mail is
also acceptable.      B. The use of any of the following shall constitute a
valid execution of this Contract or any   amendments thereto:       1. Paper
documents with an original ink signature;       2. Facsimile or electronic
copies of paper documents showing an original ink signature;   and/or        
  20\F7V1090   Page 20       3. Electronic records with an electronic signature
made via an electronic agent. For the   purposes of this Contract, the terms
"electronic record," "electronic signature" and   "electronic agent" shall have
the meanings set forth in the Electronic Signatures in   Global and National
Commerce Act of 2000 or any amendments thereto.      C. This Contract may be
executed in one or more counterparts, each of which, when duly   executed, shall
be deemed an original.         Article 36 - Intermediary   Aon Benfield Inc., or
one of its affiliated corporations duly licensed as a reinsurance
  intermediary, is hereby recognized as the Intermediary negotiating this
Contract for all business   hereunder. All communications (including but not
limited to notices, statements, premiums,   return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss   settlements) relating to
this Contract will be transmitted to the Company or the Reinsurer   through the
Intermediary. Payments by the Company to the Intermediary will be deemed
  payment to the Reinsurer. Payments by the Reinsurer to the Intermediary will
be deemed   payment to the Company only to the extent that such payments are
actually received by the   Company.         In Witness Whereof, the Company by
its duly authorized representatives has executed this   Contract as of the dates
specified below:      This 26th day of August in the year 2020 .      FedNat
Insurance Company      /s/ Michael Braun         This 26th day of August in the
year 2020 .      Monarch National Insurance Company      /s/ Michael Braun   
  This 26th day of August in the year 2020 .      Maison Insurance Company   
  /s/ Doug Raucy           
 
[f7v1090redacted023.jpg]
  20\F7V1090   Schedule A         Schedule A   Excess Catastrophe Reinsurance
Contract   Effective: July 1, 2020      FedNat Insurance Company   Sunrise,
Florida   and   Monarch National Insurance Company   Sunrise, Florida   and
  Maison Insurance Company   Baton Rouge, Louisiana            First   Excess
  Second   Excess   Third   Excess   Fourth   Excess   Fifth   Excess
  Reinsurer's Per Occurrence Limit $70,000,000 $180,000,000 $70,000,000
$180,000,000 $100,000,000   Reinsurer's Term Limit $140,000,000 $360,000,000
$140,000,000 $360,000,000 $200,000,000   Minimum Premium [***] [***] [***] [***]
[***]   Annual Deposit Premium [***] [***] [***] [***] [***]   Deposit Premium
Installments [***] [***] [***] [***] [***]     The figures listed above for each
excess layer shall apply to each Subscribing Reinsurer in the percentage share
for that excess   layer as expressed in its Interests and Liabilities Agreement
attached hereto.     
  20\F7V1090      War Exclusion Clause            As regards interests which at
time of loss or damage are on shore, no liability shall attach hereto   in
respect of any loss or damage which is occasioned by war, invasion, hostilities,
acts of   foreign enemies, civil war, rebellion, insurrection, military or
usurped power, or martial law or   confiscation by order of any government or
public authority.        
 
[f7v1090redacted025.jpg]
  20\F7V1090      Nuclear Incident Exclusion Clause - Physical Damage -
Reinsurance (U.S.A.)         1. This Reinsurance does not cover any loss or
liability accruing to the Reassured, directly or indirectly and whether as
  Insurer or Reinsurer, from any Pool of Insurers or Reinsurers formed for the
purpose of covering Atomic or Nuclear   Energy risks.      2. Without in any way
restricting the operation of paragraph (1) of this Clause, this Reinsurance does
not cover any loss   or liability accruing to the Reassured, directly or
indirectly and whether as Insurer or Reinsurer, from any insurance   against
Physical Damage (including business interruption or consequential loss arising
out of such Physical Damage)   to:       I. Nuclear reactor power plants
including all auxiliary property on the site, or       II. Any other nuclear
reactor installation, including laboratories handling radioactive materials in
connection with   reactor installations, and "critical facilities" as such, or
      III. Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear   material," and for
reprocessing, salvaging, chemically separating, storing or disposing of "spent"
nuclear fuel or   waste materials, or       IV. Installations other than those
listed in paragraph (2) III above using substantial quantities of radioactive
isotopes   or other products of nuclear fission.      3. Without in any way
restricting the operations of paragraphs (1) and (2) hereof, this Reinsurance
does not cover any   loss or liability by radioactive contamination accruing to
the Reassured, directly or indirectly, and whether as Insurer or   Reinsurer,
from any insurance on property which is on the same site as a nuclear reactor
power plant or other nuclear   installation and which normally would be insured
therewith except that this paragraph (3) shall not operate       (a) where
Reassured does not have knowledge of such nuclear reactor power plant or nuclear
installation, or       (b) where said insurance contains a provision excluding
coverage for damage to property caused by or resulting   from radioactive
contamination, however caused. However on and after 1st January 1960 this
sub-paragraph (b)   shall only apply provided the said radioactive contamination
exclusion provision has been approved by the   Governmental Authority having
jurisdiction thereof.      4. Without in any way restricting the operations of
paragraphs (1), (2) and (3) hereof, this Reinsurance does not cover any   loss
or liability by radioactive contamination accruing to the Reassured, directly or
indirectly, and whether as Insurer or   Reinsurer, when such radioactive
contamination is a named hazard specifically insured against.      5. It is
understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the   nuclear exposure is not considered
by the Reassured to be the primary hazard.      6. The term "special nuclear
material" shall have the meaning given it in the Atomic Energy Act of 1954 or by
any law   amendatory thereof.      7. Reassured to be sole judge of what
constitutes:       (a) substantial quantities, and       (b) the extent of
installation, plant or site.      Note.-Without in any way restricting the
operation of paragraph (1) hereof, it is understood and agreed that       (a)
all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the   other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the   provisions
of this Clause shall apply.       (b) with respect to any risk located in Canada
policies issued by the Reassured on or before 31st December 1958   shall be free
from the application of the other provisions of this Clause until expiry date or
31st December 1960   whichever first occurs whereupon all the provisions of this
Clause shall apply.      12/12/57   N.M.A. 1119   BRMA 35B     
  20\F7V1090   Page 1 of 2      Pools, Associations and Syndicates Exclusion
Clause   (Catastrophe)         It is hereby understood and agreed that:      A.
This Contract excludes loss or liability arising from:       1. Business derived
directly or indirectly from any pool, association, or syndicate which
  maintains its own reinsurance facilities. This subparagraph 1 shall not apply
with   respect to:       a. Residual market mechanisms created by statute. This
Contract shall not extend,   however, to afford coverage for liability arising
from the inability of any other   participant or member in the residual market
mechanism to meet its obligations,   nor shall this Contract extend to afford
coverage for liability arising from any   claim against the residual market
mechanism brought by or on behalf of any   insolvency fund (as defined in the
Insolvency Fund Exclusion Clause   incorporated in this Contract). For the
purposes of this Clause, the California   Earthquake Authority shall be deemed
to be a "residual market mechanism."       b. Inter-agency or inter-government
joint underwriting or risk purchasing   associations (however styled) created by
or permitted by statute or regulation.       2. Those perils insured by the
Company that the Company knows, at the time the risk is   bound, to be insured
by or in excess of amounts insured or reinsured by any pool,   association or
syndicate formed for the purpose of insuring oil, gas, or petro-chemical
  plants; oil or gas drilling rigs; and/or aviation risks. This subparagraph 2
shall not   apply:       a. If the total insured value over all interests of the
risk is less than $250,000,000.       b. To interests traditionally underwritten
as Inland Marine or Stock or Contents   written on a blanket basis.       c. To
Contingent Business Interruption liability, except when it is known to the
  Company, at the time the risk is bound, that the key location is insured by or
  through any pool, association or syndicate formed for the purpose of insuring
oil,   gas, or petro-chemical plants; oil or gas drilling rigs; and/or aviation
risks; unless   the total insured value over all interests of the risk is less
than $250,000,000.      B. With respect to loss or liability arising from the
Company's participation or membership in   any residual market mechanism created
by statute, the Company may include in its ultimate   net loss only amounts for
which the Company is assessed as a direct consequence of a   covered loss
occurrence, subject to the following provisions:       1. Recovery is limited to
perils otherwise protected hereunder.       2. In the event the terms of the
Company's participation or membership in any such   residual market mechanism
permit the Company to recoup any such direct     
 
[f7v1090redacted027.jpg]
  20\F7V1090   Page 2 of 2      assessment attributed to a loss occurrence by
way of a specific policy premium   surcharge or similar levy on policyholders,
the amount received by the Company as a   result of such premium surcharge or
levy shall reduce the Company's ultimate net loss   for such loss occurrence.   
   3. The result of any rate increase filing permitted by the terms of the
Company's   participation or membership in any such residual market mechanism
following any   assessment shall have no effect on the Company's ultimate net
loss for any covered   loss occurrence.       4. The result of any premium tax
credit filing permitted by the terms of the Company's   participation or
membership in any such residual market mechanism following any   assessment
shall reduce the Company's ultimate net loss for any covered loss   occurrence.
      5. The Company may not include in its ultimate net loss any amount
resulting from an   assessment that, pursuant to the terms of the Company's
participation or membership   in the residual market mechanism, the Company is
required to pay only after such   assessment is collected from the policyholder.
      6. The ultimate net loss hereunder shall not include any monies expended
to purchase or   retire bonds as a consequence of being a member of a residual
market mechanism   nor any fines or penalties imposed on the Company for late
payment.       7. If, however, a residual market mechanism only provides for
assessment based on an   aggregate of losses in any one contract or plan year of
said mechanism, then the   amount of that assessment to be included in the
ultimate net loss for any one loss   occurrence shall be determined by
multiplying the Company's share of the aggregate   assessment by a factor
derived by dividing the Company's ultimate net loss (net of the   assessment)
with respect to the loss occurrence by the total of all of its ultimate net
  losses (net of assessments) from all loss occurrences included by the
mechanism in   determining the assessment.      8/1/2012              
  20\F7V1090      Terrorism Exclusion   (Property Treaty Reinsurance)         
  Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it   is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused   by, contributed to by, resulting from
or arising out of or in connection with any act of terrorism,   as defined
herein, regardless of any other cause or event contributing concurrently or in
any   other sequence to the loss.      An act of terrorism includes any act, or
preparation in respect of action, or threat of action   designed to influence
the government de jure or de facto of any nation or any political division
  thereof, or in pursuit of political, religious, ideological or similar
purposes to intimidate the public   or a section of the public of any nation by
any person or group(s) of persons whether acting   alone or on behalf of or in
connection with any organization(s) or government(s) de jure or   de facto, and
which:       1. Involves violence against one or more persons, or       2.
Involves damage to property; or       3. Endangers life other than the person
committing the action; or       4. Creates a risk to health or safety of the
public or a section of the public; or       5. Is designed to interfere with or
disrupt an electronic system.      This Contract also excludes loss, damage,
cost or expense directly or indirectly caused by,   contributed to by, resulting
from or arising out of or in connection with any action in controlling,
  preventing, suppressing, retaliating against or responding to any act of
terrorism.      Notwithstanding the above and subject otherwise to the terms,
conditions, and limitations of this   Contract, in respect only of personal
lines, this Contract will pay actual loss or damage (but not   related cost and
expense) caused by any act of terrorism provided such act is not directly or
  indirectly caused by, contributed to by, resulting from or arising out of or
in connection with   radiological, biological, chemical, or nuclear pollution or
contamination.        
 
[f7v1090redacted029.jpg]
  20\F7V1090      The Interests and Liabilities Agreements, constituting 4 pages
in total, have been omitted from   this exhibit because such agreements are not
material and would be competitively harmful if   publicly disclosed.         
    
 